Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2014/0198181 from IDS in view of Davis US 2015/0296224
Chen discloses:
11. and under similar rationale 1. And 20. An apparatus for coding or encoding video data, the apparatus comprising: at least one memory configured to store computer program code (0043-7; 0269-73); and at least one processor configured to access the at least one memory and operate according to the computer program code (0269-73), the computer program code comprising: indicating code configured to cause the at least one processor to indicate, the syntax element being coded using an unsigned integer (0251; 0171), and encoding or decoding code configured to encode or decode the video data based on types of slices indicated via the syntax element (0251).
Chen does not explicitly disclose the following, however Davis teaches indicate, with picture header a syntax element, and for all slices included in a corresponding coded picture, whether the slices are B, P, and/or I type (0046: A picture header code specifies a primary picture type, where I means all slices within the frame will be I, UP will be I or P, and I/P/B will be I, P or B.)


2. and 12. The method of claim 1, wherein for the coded picture, only related syntax elements are coded (0151).

3. and 13. The method of claim 2, wherein when all slices of the coded picture are indicated as including intra-prediction, no inter-prediction syntax elements are coded (0152; 0171; 0251).

4. and 14. The method of claim 1, wherein picture header related syntax elements are included in a slice layer raw byte sequence payload network abstraction layer unit, and a flag is used to indicate the presence of the picture header related syntax elements in the slice layer raw byte sequence payload network abstraction layer unit (0071-3; 0215-7).

6. and 16. The method of claim 1, wherein the types of the slices may be inferred when signaled in high level syntax (0160; 0172; 0181).

7. and 17. The method of claim 1, wherein the types of the slices may be inferred based on a number of rectangular slices in the coded picture (0060; 0066-8).

(0171; 0212).


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Davis in view of Ryu et al. US 2014/0036999 from IDS.
Chen discloses:
5. and 15. The method of claim 1, 
Chen does not explicitly disclose the following, however Ryu teaches wherein the types of the slices may be inferred from a decoded access unit delimiter value (0141-3; table 9).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to  the AU delimiter may include a picture type, a priority identifier, and/or RBSP trailing bits and the picture type may indicate the type of picture following the AU delimiter, such as an I-picture/slice, a P-picture/slice, and/or a B-picture/slice (Ryu 0142)
	
Claim 9, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Davis in view of Chen et al. US 2012/0189053 hereinafter Chen053 from IDS.
Chen discloses:
9. and 19. The method of claim 1,
Chen does not explicitly disclose the following, however Chen053 teaches wherein the syntax element is a 2 bit syntax element configurable with three statuses (0021-3; 0038-44).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have syntax elements defined to indicate 


10. The method of claim 1, 
Chen does not explicitly disclose the following, however Chen053 teaches wherein the syntax element is a 2 bit syntax element configurable with four statuses (0021-3; 0038-44).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to have syntax elements defined to indicate construction information for the reference picture lists are encoded and signaled to a decoding device in a slice header of a coded video slice (Chen053 0021)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/               Examiner, Art Unit 2483